14-1935
     Melgarejo v. New York College of Podiatric Medicine


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 5th day of May, two thousand fifteen.
 4
 5   PRESENT:
 6               DENNIS JACOBS,
 7               ROSEMARY S. POOLER,
 8               PETER W. HALL,
 9                     Circuit Judges.
10   _____________________________________
11
12   HERNAN MELGAREJO,
13
14                              Plaintiff-Appellant,
15
16                     v.                                                          14-1935
17
18   NEW YORK COLLEGE OF PODIATRIC
19   MEDICINE, et al.,
20
21                     Defendants-Appellees.
22   _____________________________________
23
24   FOR PLAINTIFF-APPELLANT:                                  Hernan Melgarejo, pro se,
25                                                             North Bergen, New Jersey.
26
27   FOR DEFENDANTS-APPELLEES:                                 Jeffrey A. Kehl, Bond Schoeneck
28                                                             & King PLLC, New York, New York.
29

                                                           1
 1          Appeal from a judgment of the United States District Court for the Southern District of

 2   New York (Forrest, J.).

 3          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 4   DECREED that the judgment of the district court is AFFIRMED.

 5          Hernan Melgarejo, pro se, appeals from the judgment of the United States District Court

 6   for the Southern District of New York (Forrest, J.), granting summary judgment in favor of

 7   Defendants. We assume the parties’ familiarity with the underlying facts, the procedural history

 8   of the case, and the issues on appeal.

 9          Melgarejo, a graduate of the New York College of Podiatric Medicine, sues the college and

10   several of its employees, pursuant to Title VI of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000d

11   et seq. He alleges that a professor discriminated against him and other students of Hispanic

12   origin, and that the podiatry college is generally inhospitable to Hispanic students. (Second Am.

13   Compl. at 4.) Melgarejo’s complaint also describes his bleak academic history at podiatry school:

14   he failed a required course in surgery, allegedly as a consequence of his professor’s discrimination;

15   he was given another chance to take the class and earned a grade of C-minus; and his overall

16   grade-point average was approximately 2.0.           (Id. at 6.)   Melgarejo seeks $10 million in

17   compensatory damages, contending that the results of Defendants’ discrimination have left him

18   unable to obtain a position as a medical resident.

19          Defendants moved for summary judgment, highlighting the fact that Melgarejo had failed

20   on eight consecutive attempts to pass Part II of the American Podiatric Medical Licensing

21   Examination, a required standardized test (known as the “Boards”) that is neither administered nor

22   graded by Defendants. Defendants also provided statistical evidence of the attrition, graduation,


                                                      2
 1   and post-graduation employment rates of Melgarejo’s classmates, showing no significant disparity

 2   by race. The district court granted summary judgment to Defendants.

 3          We review orders granting summary judgment de novo, focusing on whether the district

 4   court properly concluded that there was no genuine issue as to any material fact and that the

 5   moving party was entitled to judgment as a matter of law. Miller v. Wolpoff & Abramson, L.L.P.,

 6   321 F.3d 292, 300 (2d Cir. 2003). We resolve all ambiguities and draw all inferences in favor of

 7   the non-moving party. Nationwide Life Ins. Co. v. Bankers Leasing Ass’n, Inc., 182 F.3d 157,

 8   160 (2d Cir. 1999).

 9          Melgarejo was required to show that Defendants discriminated against him because he was

10   Hispanic, that this discrimination was intentional, and that “the discrimination was a substantial or

11   motivating factor for the defendant’s actions.” Tolbert v. Queens Coll., 242 F.3d 58, 69 (2d Cir.

12   2001) (internal quotation marks and citation omitted). Here, an independent review of the record

13   and relevant case law reveals that the district court properly granted summary judgment. We

14   affirm for substantially the reasons stated by the district court in its thorough April 28, 2014

15   decision.

16          We have considered all of Melgarejo’s arguments and find them to be without merit.

17   Accordingly, we AFFIRM the judgment of the district court.

18

19                                                 FOR THE COURT:
20                                                 Catherine O=Hagan Wolfe, Clerk




                                                      3